EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Swope on 06/02/2021.

The application has been amended as follows: 
1. (Currently Amended) A substrate processing apparatus comprising:
a substrate holder configured to hold a substrate and rotate the substrate; and
a processing head configured to bring scrubbing tapes into contact with a first surface of the substrate to process the first surface,
wherein the processing head includes:
pressing members arranged to press the scrubbing tapes against the first surface of the substrate;
position switching devices configured to be able to switch positions of the pressing members between processing positions and retreat positions;
tape feeding reels configured to feed the scrubbing tapes, respectively; and
tape take-up reels configured to take up the scrubbing tapes, respectively,
wherein each of the scrubbing tapes comprises one of a rough polishing tape having abrasive grains on a surface thereof, a finish polishing tape having abrasive grains on a surface thereof, and a cleaning tape having no abrasive grains.
2. (Canceled)
8. (Currently Amended)A substrate processing method comprising:
rotating a substrate while holding the substrate with a substrate holder; and

wherein processing the entirety of the first surface of the substrate comprises:
placing the second scrubbing tape at a retreat position and placing the first scrubbing tape at a processing position;
pressing the first scrubbing tape against the first surface of the substrate to perform a first process on the entirety of the first surface of the substrate;
placing the first scrubbing tape at a retreat position and placing the second scrubbing tape at a processing position; and
pressing the second scrubbing tape against the first surface of the substrate to perform a second process on the entirety of the first surface of the substrate
wherein: the first scrubbing tape comprises a polishing tape having abrasive grains on a surface thereof;
pressing the first scrubbing tape against the first surface of the substrate to perform the first process on the entirety of the first surface of the substrate comprises
pressing the polishing tape against the first surface of the substrate to polish the entirety of the first surface of the substrate;
the second scrubbing tape comprises a cleaning tape having no abrasive grains; and
pressing the second scrubbing tape against the first surface of the substrate to perform the second process on the entirety of the first surface of the substrate comprises
pressing the cleaning tape against the first surface of the substrate to clean the entirety of the first surface of the substrate.
9. (Currently Amended) The substrate processing method according to claim 8, wherein:
the first scrubbing tape comprises a rough polishing tape having abrasive grains on a surface thereof;

pressing the rough polishing tape against the first surface of the substrate to rough-polish the entirety of the first surface of the substrate;
a third scrubbing tape comprises a finish polishing tape having abrasive grains on a surface thereof; and
pressing the third scrubbing tape against the first surface of the substrate to perform a third process on the entirety of the first surface of the substrate comprises
pressing the finish polishing tape against the first surface of the substrate to finish-polish the entirety of the first surface of the substrate.
10. (Canceled)
11. (Currently Amended) A substrate processing method comprising:
rotating a substrate by rotating rollers about their own axes while placing the rollers in contact with a periphery of the substrate; and
pressing a rough polishing tool, a finish polishing tool, or a cleaning tool  by a processing head against a back surface of the substrate to process an entirety of the back surface, the
processing head having the rough polishing tool, the finish polishing tool, and the cleaning tool, wherein processing the entirety of the back surface of the substrate comprises:
placing the finish polishing tool at a retreat position and placing the rough polishing tool at a processing position;
pressing the rough polishing tool against the back surface of the substrate to rough-polish the entirety of the back surface of the substrate;
placing the rough polishing tool at a retreat position and placing the finish polishing tool at a processing position; and
pressing the finish polishing tool against the back surface of the substrate to finish-polish the entirety of the back surface of the substrate; 
wherein the rough polishing tool comprises a rough polishing tape having abrasive grains on a surface thereof, and the finish polishing tool comprises a finish polishing tape having abrasive grains on a surface thereof, and the cleaning tool comprises a cleaning tape having no abrasive grains.
12. (Canceled)
15.(Currently Amended) A substrate processing method comprising:
rotating a substrate by rotating rollers about their own axes while placing the rollers in contact with a periphery of the substrate; and
pressing a polishing tool or a cleaning tool by a processing head against a back surface of the substrate to process an entirety of the back surface, the processing head
having the polishing tool and the cleaning tool, wherein processing the entirety of the back surface of the substrate comprises:
placing the cleaning tool at a retreat position and placing the polishing tool at a processing position;
pressing the polishing tool against the back surface of the substrate to polish the entirety of the back surface of the substrate;
placing the polishing tool at a retreat position and placing the cleaning tool at a processing position; and
pressing the cleaning tool against the back surface of the substrate to clean the entirety of the back surface of the substrate;
wherein the polishing tool comprises a polishing tape having abrasive grains on a surface thereof, and the cleaning tool comprises a cleaning tape having no abrasive grains.

16. (Canceled)





Reasons for Allowance
Claims 1,3-9, 11,13-15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “ a cleaning tape having no abrasives grains” wherein the cleaning tool is arranged on the processing head with a polishing tape fails to render the claimed invention obvious or anticipated. For instance, US5251404 discloses an polishing apparatus comprising polishing tapes 26wherein each tape portion can be operated by a motor 28 for retreating or extending the tape engaging a workpiece. However, ‘1404 fails to disclose “ a cleaning tape having no abrasives grains”. Furthermore, US20150000055 discloses a similar application by applicant’s wherein a plurality of  scrubbing tapes 61  on a processing head 50 come into contact with a workpiece by means of a spring 63 however ‘0055 fails to disclose an apparatus wherein a polishing tape with abrasives and a cleaning tape without abrasive is present. Further search and considerations has failed to render the claimed invention obvious or anticipated in light of the prior art in record. Therefore for the reasons above the claims limitations of claims 1,3-9, 11,13-15, and 17-18 have been considered as containing allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723